GUARANTY
 
I.  RECITALS
 
Reference is made to those certain Promissory Notes dated as of May 15, 2006
collectively, (the “Notes”) in the aggregate principal amount of $2,350,000 (as
such principal amount may be increased or decreased pursuant to the Merger
Agreement dated as of May 15, 2006 by and among a21, Inc., a Texas corporation
(the “Guarantor”), AE Acquisition Corp., a Delaware corporation and a
wholly-owned subsidiary of the Guarantor, ArtSelect, Inc., a Delaware
corporation (“Borrower”), the noteholders set forth on Exhibit A attached hereto
(each, a “Lender” and collectively the “Lenders”), and Udi Toledano, as
stockholder representative), made by Borrower in favor of the Lenders. Udi
Toledano acts as administrative and collateral agent for Lenders under the terms
of the Notes (in such capacity “Administrative Agent”).
 
As one of the conditions for accepting the Notes, the Lenders have required that
the undersigned Guarantor guaranty the obligations of Borrower to the Lenders
arising under the Notes as herein provided.
 
Guarantor is the sole shareholder of Borrower and will receive substantial
direct and indirect benefit by reason of Lenders accepting the Notes, and
Guarantor has determined that its execution, delivery and performance of this
Guaranty are in the best interests of Guarantor.
 
Capitalized terms used and not otherwise defined herein shall have the
respective meanings provided for in the Notes.
 
II.  GUARANTY
 
Therefore, for value received, and in consideration of the financial
accommodations under the Notes, Guarantor hereby unconditionally guaranties the
full and prompt payment when due in accordance with the terms and conditions of
the Notes, whether at maturity or earlier, by reason of acceleration or
otherwise, and at all times thereafter, of all of obligations, liabilities and
indebtedness of every kind, nature and description owing by the Borrower to
Lenders or the Administrative Agent evidenced by or arising under the Notes,
whether direct or indirect, absolute or contingent, joint or several, due or not
due, primary or secondary, liquidated or unliquidated, including principal,
interest, charges, fees, costs, indemnities and expenses, however evidenced,
whether as principal, surety, endorser, guarantor or otherwise, whether now
existing or hereafter arising, whether arising before, during or after the
initial or any renewal term of the Notes, whether arising before, during or
after the commencement of any insolvency proceeding with respect to the Borrower
(and including the payment of interest, fees, costs, expenses and other amounts
which would accrue and become due but for the commencement of such insolvency
proceeding, whether or not such interest is allowed or allowable in whole or in
part in any such insolvency proceeding) (collectively, the “Obligations”).


--------------------------------------------------------------------------------


 
Guarantor hereby agrees that this Guaranty is a present and continuing guaranty
of payment and not of collection and that its obligations hereunder shall be
unconditional.
 
Guarantor hereby agrees to pay any and all reasonable expenses (including
reasonable attorney’s fees and expenses) which may be incurred by Lenders and/or
the Administrative Agent in enforcing their rights under this Guaranty.
 
Notwithstanding any provision of this Guaranty to the contrary, it is intended
that this Guaranty, not constitute a “Fraudulent Conveyance” (as defined below).
Consequently, Guarantor agrees that if this Guaranty, would, but for the
application of this sentence, constitute a Fraudulent Conveyance, this Guaranty
shall be valid and enforceable only to the maximum extent that would not cause
this Guaranty to constitute a Fraudulent Conveyance, and this Guaranty shall
automatically be deemed to have been amended accordingly at all relevant times.
For purposes hereof, “Fraudulent Conveyance” means a fraudulent conveyance or
fraudulent transfer under Section 548 of Chapter 11 of Title 11 of the United
States Code (11 U.S.C. Section 101 et seq.), as amended or a fraudulent
conveyance or fraudulent transfer under the provisions of any applicable
fraudulent conveyance or fraudulent transfer law or similar law of any state,
nation or other governmental unit, as in effect from time to time.
 
No payment made by or for the account or benefit of Guarantor pursuant to this
Guaranty shall entitle Guarantor, by subrogation or otherwise, to any payment by
Borrower or from or out of any property of Borrower.
 
Guarantor hereby waives diligence, presentment, demand of payment, filing of
claims with a court in the event of any bankruptcy proceeding (or other
insolvency proceeding) of Borrower, protest or notice with respect to the
Obligations and all demands whatsoever, and covenants that this Guaranty will
not be discharged, except by complete and irrevocable payment and performance of
all the obligations and liabilities contained herein. No notice to Guarantor or
any other party shall be required for Administrative Agent, on behalf of
Administrative Agent or any Lender, to make demand hereunder. Upon the
occurrence and during the continuance of any Event of Default, Administrative
Agent may, at its sole election, proceed directly and at once, without notice,
against any Guarantor to collect and recover the full amount or any portion of
the Obligations, without first proceeding against Borrower, any other individual
or entity or any security or collateral for the Obligations. Administrative
Agent shall have the exclusive right to determine the application of payments
and credits, if any, from Guarantor, Borrower, any other individual or entity,
or any security or collateral for the Obligations, on account of the Obligations
or of any other liability of Guarantor to Administrative Agent and Lenders
arising hereunder.
 
Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of Borrower, and any and all endorsers and other guarantors
of all or any part of the Obligations and of all other circumstances bearing
upon the risk of nonpayment of the Obligations or any part thereof that diligent
inquiry would reveal, and Guarantor hereby agrees that neither Administrative
Agent nor any Lender shall have any duty to advise Guarantor of information
known to such Administrative Agent or Lender regarding such condition or any
such circumstances. Guarantor hereby acknowledges familiarity with Borrower’s
financial condition and that it has not relied on any statements by
Administrative Agent or any Lender in obtaining such information. In the event
Administrative Agent or any Lender, in its reasonable discretion, undertakes at
any time or from time to time to provide any such information to Guarantor,
neither Administrative Agent nor any Lender shall be under any obligation (i) to
undertake any investigation with respect thereto, (ii) to disclose any
information which, pursuant to accepted or reasonable commercial finance
practices, Administrative Agent or such Lender wishes to maintain confidential
or (iii) to make any other or future disclosures of such information, or any
other information, to such Guarantor.

2

--------------------------------------------------------------------------------


 
Guarantor consents and agrees that neither Administrative Agent nor any Lender
shall be under any obligation to marshal any assets in favor of Guarantor or
against or in payment of any or all of the Obligations. Guarantor further agrees
that, to the extent that Borrower makes a payment or payments to Administrative
Agent or any Lender, or Administrative Agent or any Lender receives any proceeds
of Collateral, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to Borrower, its estate, trustee, receiver or any other party,
including without limitation Guarantor, under any bankruptcy law, state or
federal law, common law or equitable cause, then to the extent of such payment
or repayment, the Obligations or the part thereof which has been paid, reduced
or satisfied by such amount shall be reinstated and continued in full force and
effect as of the date such initial payment, reduction or satisfaction occurred,
and this Guaranty shall continue to be in existence and in full force and
effect, irrespective of whether any evidence of indebtedness has been
surrendered or cancelled.
 
Guarantor also waives all presentments, demands for performance, notices of
nonperformance, protests, notices of protest, notices of dishonor, and notices
of acceptance of this Guaranty.
 
Notwithstanding any provision of this Guaranty to the contrary, any payment made
by Guarantor to Administrative Agent or any Lender in respect of this Guaranty
prior to all of the Notes being released from escrow pursuant to the terms and
conditions of that certain Escrow Agreement (as the same my be amended,
restated, modified or supplemented from time to time, the (“Escrow Agreement”)
dated as of the date hereof by and among Loeb & Loeb LLP, as escrow agent
("Escrow Agent"), Gurantor, AE Acquisition Corp., a Delaware corporation,
Borrower and Administrative Agent, shall be made to Escrow Agent to be held by
Escrow Agent in accordance with and subject to the terms and conditions of the
Escrow Agreement.
 
III.  MISCELLANEOUS
 
Guarantor hereby represents and warrants to Administrative Agent and Lenders
that (i) it is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (ii) the execution, delivery and
performance by Guarantor of this Guaranty is within its powers, have been duly
authorized by all necessary action pursuant to its charter and by-laws, require
no further action by or in respect of, or filing with, any governmental body,
agency or official and do not violate, conflict with or cause a breach or a
default under any provision of applicable law or regulation, of its charter and
by-laws or any agreement, judgment, injunction, order, decree or other
instrument binding upon it and (iii) this Guaranty, constitutes a valid and
binding agreement or instrument of Guarantor, enforceable against Guarantor in
accordance with its respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.

3

--------------------------------------------------------------------------------


 
This Guaranty shall be binding upon Guarantor and its successors and assigns,
except that Guarantor may not assign its obligations hereunder without the
written consent of Administrative Agent. All notices, approvals, requests,
demands and other communications hereunder shall be given in accordance with the
notice provision of the Notes.
 
THIS GUARANTY SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES. GUARANTOR HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE
OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF NEW YORK, STATE OF NEW YORK AND
IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS GUARANTY SHALL BE LITIGATED IN SUCH COURTS.
GUARANTOR EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS.
 
GUARANTOR AND ADMINISTRATIVE AGENT HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
This Guaranty may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Guaranty has been duly executed by each Guarantor this
15 day of May, 2006.
 

  GUARANTOR:         a21, INC.  
   
   
    By:        

--------------------------------------------------------------------------------

    Its:    

--------------------------------------------------------------------------------

 

 

        UDI TOLEDANO, as Agent  
   
   
    By:        

--------------------------------------------------------------------------------

    Its:  

--------------------------------------------------------------------------------

 
GUARANTY


--------------------------------------------------------------------------------


 
EXHIBIT A
 
NOTEHOLDERS
 

--------------------------------------------------------------------------------

